Citation Nr: 0533878	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  94-07 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




REMAND

The veteran had active service from September 1964 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1992 that granted service connection for PTSD with 
depression, and assigned a disability rating of 50 percent.  
The appeal was previously remanded in February 1997 and again 
in June 2004.  

However, within 90 days of the most recent transfer of the 
veteran's file to the Board, he requested a Travel Board 
hearing.  The case must be returned to the RO to schedule 
this hearing.

Also within 90 days of the most recent transfer of the 
veteran's file to the Board, he provided copies of relevant 
psychiatric treatment records directly to the Board.  He did 
not provide a waiver of RO review of this material.  

Accordingly, the appeal is REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing to be held in San Juan, Puerto 
Rico.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

